        Case 1:19-mc-00026-JPO Document 1 Filed 01/16/19 Page 1 of 15



James H. Power
Marie E. Larsen
Madelaine J. Harrington
HOLLAND & KNIGHT LLP
31 West 52nd Street
New York, New York 10019
Telephone: (212) 513-3200
Fascimile: (212)385-9010
Email: iames.power@hklaw.com
       marie.larsen@hklaw.com
       madelaine.harrington@hklaw.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE APPLICATION OF
TATIANA AKHMEDOVA,

                    Applicant,
                                                           Civil Action No.

REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782.



               EX PARTE APPLICATION FOR AN ORDER ALLOWING
                    DISCOVERY PURSUANT TO 28 U.S.C. §1782

       Applicant Tatiana Akmedova (“Applicant”), by and through her undersigned counsel,

Holland & Knight LLP, submits this ex parte application for an Order pursuant to 28 U.S.C. §

1782 to obtain discovery in the form of subpoenas to be served on banks and financial

institutions located within the Southern District of New York, for the production of relevant

documents in the possession, custody and/or control of American Express Bank Ltd New York,

Bank of America, N.A., Bank of New York Mellon, BNP Paribas S.A., Barclay’s Bank PLC,

Citibank, N.A., Commerzbank AG, Credit Suisse Deutsche Bank AG, HSBC Bank (USA) N.A.,

J.P. Morgan Chase Bank, N.A., Societe Generale, Standard Chartered Bank, UBS AG and Wells
           Case 1:19-mc-00026-JPO Document 1 Filed 01/16/19 Page 2 of 15



Fargo Bank N.A (hereinafter collectively referred to as “New York Banks”) primarily for use in

pending proceedings in the Republic of the Marshall Islands (Case No. 2018-169), as well as for

potential use in other pending Foreign Proceedings.1 Applicant respectfully seeks an expedited

ruling on the Application as the Fligh Court of the Republic of the Marshall Islands has issued an

order authorizing discovery to be conducted prior to a February 13, 2019 briefing deadline. As

such, to the extent possible Applicant hopes to receive an order from this Court by January 18,

2019.

         Under 28 U.S.C. § 1782, an Applicant may be granted discovery in the United States in

aid of a pending foreign proceeding if the Applicant is an interested party to the foreign

proceeding and if the information sought is located within the district.

         For the reasons set forth in this Application, the Declaration of James H. Power dated

January 16, 2019, as well as the exhibits thereto, and the Memorandum of Law, submitted in

support of this Application, this Application satisfies 28 U.S.C. § 1782’s requirements and the

Supreme Court’s discretionary factors, and therefore the requested discovery should be granted.

                             JURISDICTION. PARTIES & VENUE

         Jurisdiction is proper pursuant to Title 28 United States Code Section 1782 as this

Petition is for discovery involving the production of documents located within the Southern

District of New York, discovery relevant and important to assist Applicant in her pending

foreign court proceedings. At all times material herein, Applicant is and was a resident of

England and is a British citizen.

         Venue in the Southern District of New York is appropriate pursuant to Title 28 United

States Code Section 1782 because the discovery is being sought from corporations, persons or

entities within this judicial district, along with the documents being presently in this jurisdiction.

1 Defined infra, p. 2.

                                                  2
         Case 1:19-mc-00026-JPO Document 1 Filed 01/16/19 Page 3 of 15



                              THE FOREIGN PROCEEDINGS

       Applicant seeks discovery with respect to documents located in the United States and in

this District for immediate and initial use the following pending litigations (“Foreign

Proceedings”):

   (i) The pending litigation against Qubo 2 Establishment (“Qubo 2”) and Straight

       Establishment (“Straight”) in the RMI Case No. 2018-169 seeking to recognize and

       enforce two English Judgments2 pursuant to the Uniform Foreign Money-Judgments

       Recognition Act, codified in the RMI at 30 MIRC Chp. 4 § 401 et seq., and to enforce the

       RMI judgment by obtaining the transfer of title and registration in the RMI for the luxury

       yacht named LUNA, (IMO No. 1010222) a vessel currently registered in the RMI with

       Certificate of Registry No. 5817-PY (the “Vessel” or “LUNA”).          More specifically,

       discovery is sought in direct response to the RMI Court’s January 3, 2019, Order For

       Supplemental Briefing (the “Supplemental Briefing Order”), which, inter alia, directed

       further discovery concerning whether there is a sufficient factual basis for the English

       Court in the underlying action to exercise personal jurisdiction over Straight

       Establishment and Qubo 2 as alter egos of defendant Farkhad and to hold them liable as

       judgment debtors in the English Proceedings. Discovery obtained here will be presented

       in the RMI to confirm that there is a sufficient factual basis concerning the English

        Court’s alter ego holdings. Applicant has also sought relief in the RMI Action in the

       form of the appointment of a receiver pursuant to Marshall Islands Rule of Civil

       Procedure 66. The requested discovery will also be used to supplement the pending

        application to show that while Farkhad and Straight continue to retain possession of the



2 Defined infra, ^ 3.
                                               3
     Case 1:19-mc-00026-JPO Document 1 Filed 01/16/19 Page 4 of 15



   LUNA, they have failed to spend the required sums to maintain her condition and

   seaworthiness. Evidence of a lack of payments for crew, maintenance, inspections, and

   other necessary services to the LUNA are relevant to the issue of whether a receiver

   should be appointed as well as whether Straight or any other party has violated the

   preliminary injunction issued by the RMI with respect to transferring, moving or

   otherwise interfering with the LUNA.

(ii) The pending litigation against the Vessel in rem and Straight Establishment, as owner, in

   the RMI pursuant to MIRCP Supplemental Admiralty Rule D for declaratory judgment as

   to the rightful owner of the Vessel and to obtain possession of the Vessel, wherever

   located.

(iii) The pending litigation in the United Kingdom (High Court of Justice, Family Division,

   Case No. FD13D05340), which is continuing as it now concerns violations by Farkhad

   Akhmedov (“Farkhad”), Cotor Investment, S.A. (“Cotor”), Qubo 1 Establishment (“Qubo

    1”), Qubo 2, Straight, and Avenger Assets Corporation (“Avenger Assets”) of the UK

   Freezing injunctions. The discovery obtained here will be used to prove such violations

   as well as to make additional motions to add judgment debtors on grounds of alter ego as

   more information is gathered to demonstrate that Farkhad Akhmedov has continued to

   use a web of companies and agents to transfer, hide, secret and otherwise violate

   numerous court orders including disclosure order and turnover order issued by the High

    Court of the United Kingdom.

(iv) The pending litigation in Dubai, UAE which involves the arrest of the vessel LUNA.

(v) The pending litigation in the Isle of Man which includes similar actions by Ms.

   Akhmedova to determine ownership over property, enforce freezing injunctions, restrain


                                            4
          Case 1:19-mc-00026-JPO Document 1 Filed 01/16/19 Page 5 of 15



        assets and obtain turnover of property which has been removed or otherwise transferred

        by Farkhad Akhmedov in violation of various court orders.

     (vi) The pending litigation in Liechtenstein filed on May 12, 2017, which involves a criminal

        proceeding as well as a Liechtenstein civil action in which Applicant has obtained a

        freezing order over Qubo 1 and Qubo 2 assets, and payment orders requiring them to

        transfer to Applicant the sums owed pursuant to the English Judgments.

                                      RELEVANT FACTS

        The facts giving rise to this Application are set forth in detail in the Declaration of James

H. Power dated January 16, 2019 (hereinafter “Power Declaration”), as well as the exhibits

thereto. According to the declaration, the dispute and pending foreign litigations can be briefly

summarized as follows:

        The pending Foreign Proceedings arose in connection with Applicant’s divorce from her

former husband Farkhad Akhmedov. This divorce has been highly publicized as “Britain’s Most

Expensive Divorce” because it concerns hundreds of millions of dollars of assets, including one

of the largest and most expensive yachts in the world - the LUNA (IMO No. 1010222).

I.      The United Kingdom Proceedings

        Following the divorce, an eight-day Financial Remedy Blearing was heard in the Family

Division of the English High Court (the “English Court”) in November and December 2016.

The purpose of the Financial Remedy Hearing was to establish the value of the couple’s assets

and to decide how to divide that value in a final distribution. However, during the divorce

proceeding and leading up to the Financial Remedy Hearing, Farkhad Akhmedov took

significant steps to create a web of companies to transfer and receive hundreds of millions of

dollars of estate property. Additionally, during the Financial Remedy Hearing, at the instruction


                                                  5
         Case 1:19-mc-00026-JPO Document 1 Filed 01/16/19 Page 6 of 15



of Farkhad, the LUNA was transferred from its corporate owner, Avenger Assets, to another

entity, Stem Management Corporation (“Stern Management”), and then again transferred at the

instmction Stem Management Corporation to Qubo 2.

        At the conclusion of the Financial Remedy Hearing on December 15, 2016, the English

Court awarded Ms. Akhmedova the Cash Award of GBP £350,000,000 (approximately US

$466.6 million). Farkhad was ordered by the English Court to pay the Cash Award by January 6,

2017.    The “Initial Money Judgment” of £125,569,492 plus interest and certain miming

adjustments represents a portion Cash Award that does not constitute maintenance or support,

and which is enforceable under the RMI Money Judgment Recognition Act.

        In addition to the Initial Money Judgment, on December 20, 2016, the English Court: (1)

set aside the transfer of a modern art collection and the assets of Cotor to entities in Lichtenstein,

including Qubo 1 and Qubo 2, on the basis that Qubo 1 and Qubo 2 “are no more than ciphers

and the alter ego of [Farkhad]” and (2) issued a Freezing Order preventing Farkhad and the other

judgment debtors from dealing with his assets (whether in or outside England and Wales), and

ordering him to make financial disclosure of his assets.

        Farkad disregarded the English Court and on March 8, 2017, fraudulently transferred the

Vessel to another Lichtenstein entity, Straight Establishment. On March 21, 2018, the English

Court issued the Straight Money Judgment, which extended the Initial Money Judgment to

include Straight Establishment and Avenger Assets and further found that Straight Establishment

was an alter ego of Farkhad and served as his nominee. Additionally English Court: (1) declared

that Applicant is the legal and beneficial order of the Vessel (2) ordered Farkhad and Straight

Establishment to transfer title to Ms. Akhmedova within seven days, (3) ordered that if the title

transfer was not effected within seven days, Straight Establishment would be liable to Ms.


                                                  6
         Case 1:19-mc-00026-JPO Document 1 Filed 01/16/19 Page 7 of 15



Akhmedova for a liquidated cash sum of $487,278,000, and (4) extended the Freezing Order to

apply to Straight Establishment and Avenger Assets, and specifically to prohibit the “removal,

disposal, charging and/or diminution in value” of the Vessel.

II.    The Dubai Proceedings

       Following the issuance of the English Judgments as well as the Freezing Order directed at

Farkhad with respect to the Vessel, on February 7, 2018 Applicant filed an application in the

Dubai International Financial Centre Courts (hereinafter the “DIFC Court”) against Farkhad and

Straight Establishment (the owning entity of the Vessel), for recognition of the English

Judgments, and for an interim freezing order to prevent Straight Establishment from disposing of

or transferring ownership of the Vessel. At the time of the DIFC application, the Vessel was in

Port Rashid, Dubai. On February 8, 2018 the Dubai Court issued an interim freezing injunction

on an ex parte basis, and ordered that the injunction order be served on Farkhad by registered

mail and email, and on Straight by registered mail and email via their registered agent in

Liechtenstein.   On the basis of the DIFC Freezing Injunction, the Dubai onshore court (the

“Dubai Court”) later granted an interim arrest of the Vessel pending determination as to the

parties’ claims in that Court.

        The Vessel remains under arrest in Dubai, but Farkhad and Straight Establishment have

filed various challenges to the Dubai action.

III.        The Marshall Islands Proceeding

        Applicant filed an action in the High Court of the RMI on July 10, 2018 (Case No. 2018-

169) seeking recognition and enforcement of the two English Judgments entered in the English

Court in favor of Applicant, and against the alter egos of Farkhad Akhmedov. Specifically, the

registered owner of the Vessel, Straight Establishment is a foreign maritime entity registered in


                                                7
         Case 1:19-mc-00026-JPO Document 1 Filed 01/16/19 Page 8 of 15



the RMI, and the RMI Court has jurisdiction over the Vessel and the Maritime Administrator

who maintains the RMI vessel registry, to re-register the Vessel in Applicant’s name upon entry

of judgment in her favor and at the time sought emergency relief in the form of an injunction

against the further transfer of ownership, title or possession of the LUNA and sought the

appointment of a receiver pending recognition.

       Applicant also filed a parallel action in the High Court of the RMI on July 10, 2018 (Case

No. 2018-168) pursuant to the RMI Supplemental Admiralty Rule D to adjudicate the rightful

owner of the Vessel, to obtain declaratory judgment as to title of the LUNA, and to seek

possession of the Vessel based on Applicant’s rightful ownership. This action is currently stayed

by the RMI Court pending resolution of the parallel action, Case No. 2018-169.

       In connection with the Petition, Applicant requested the issuance of a temporary

restraining order and preliminary injunction preventing the transfer of ownership of the Vessel

by Straight Establishment during the pendency of the RMI action. On July 13, 2018, the RMI

Court entered a temporary restraining order enjoining Straight Establishment from “disposing of,

selling, transferring, encumbering, secreting or further exercising dominion or control over the

Vessel to the exclusion and prejudice of Petitioner, wherever the Vessel is located.”

       On August 8, 2018, following substantial briefing between the parties, the court entered

an order finding that grounds existed for the issuance of a preliminary injunction against Straight

Establishment and its officers, agents, servants, employees, and attorneys, and other persons who

are in active concert or participation with them from “disposing of, selling, transferring,

encumbering, removing, paying over, conveying or otherwise interfering with the vessel M/Y

Luna... a vessel registered in the Marshall Islands, wherever located, during the pendency of this

action” (the “Preliminary Injunction Order”).


                                                 8
          Case 1:19-mc-00026-JPO Document 1 Filed 01/16/19 Page 9 of 15



         Applicant had also requested the appointment of a temporary receiver over the Vessel to

ensure that the Vessel was not destroyed, devalued or otherwise diminished by Farkhad or

Straight Establishment pending adjudication of the RMI and Dubai actions. On August 8, 2018,

the RMI Court declined to appoint a temporary receiver based on his finding that at that time, an

emergency did not yet exist, as there was no indication at that time that the Vessel would leave

Dubai.    The Court further stated that “[i]f, however, the Dubai arrest is vacated or other

circumstances support the finding of an emergency, the Court will reconsider Ms. Akhmedova’s

request for a temporary receiver.” On January 4, 2018, Applicant filed a renewed motion for the

appointment of a receiver on the basis of emergency developments in Dubai, namely, that

Straight Establishment was seeking vacatur of the arrest of the Vessel on an ex parte basis,

without notice to Applicant or to the RMI Court, while contracting with a local tug to remove the

Vessel from the jurisdiction prior to Applicant being able to file an appeal in Dubai, or to obtain

emergency relief from the RMI Court. Applicant’s renewed motion is still pending in the RMI.

         On November 2, 2018, the RMI Court entered an order denying Straight Establishment

and Qubo 2’s motion to dismiss, holding that it has personal jurisdiction over Qubo 2 and

Straight Establishment as foreign maritime entities registered in the Republic pursuant to 52

MIRC Part I § 125(2)(d) and consistent with due process.

         On November 26, 2018 Applicant moved for summary judgment recognizing and

enforcing the English money judgments against respondents Qubo 2 and Straight Establishment

and for other relief. On January 3, 2019, in connection with Applicant’s motion for summary

judgment, the RMI Court issued the Supplemental Briefing Order which authorized discovery by

Applicant on several issues, including whether there is a factual basis to support the English




                                                 9
        Case 1:19-mc-00026-JPO Document 1 Filed 01/16/19 Page 10 of 15



Court’s finding of alter-ego and exercise of personal jurisdiction over Qubo 2 and Straight, such

that the English Judgments should be recognized in the RMI.

IV.    The Liechtenstein Proceeding

       On May 12, 2017, a criminal proceeding was filed in Liechtenstein. The Liechtenstein

proceeding, which is ongoing, can be summarized as follows.           A criminal complaint was

submitted to the Federal Prosecutor in Liechtenstein against Mr. Farkhad Akhmedova, Cotor and

unknown offenders. Applicant alleges that Farkhad used Lichtenstein entities Qubo 1 and Qubo

2 to hide assets from the English courts. In light of the asset transfers which took place close to

and in anticipation of the issuance of courts decisions in England, the complaint is based on the

argument of “obstruction of legal execution” in accordance with Section 162 Liechtenstein

Criminal Code.

       Information obtained pursuant to this 1782 discovery would be submitted as appropriate

to the Prosecutor who will consider whether such information about the timing, parties and

substance of transactions warrants criminal prosecution under the laws of Liechtenstein. The

discovery regarding any transfers prior to, during and after the Financial Remedy Hearing in

England concerning the LUNA, including evidence of conveyances between Liechtenstein

entities Qubo 2 and Straight after the freezing injunction was issued could be offered to support a

criminal action. I am advised that the nature of the criminal action initiated in Lichtenstein

allows Applicant to submit evidence obtained in support of violations alleged to have occurred

by Farkhad Akmedov and others.




                                                10
          Case 1:19-mc-00026-JPO Document 1 Filed 01/16/19 Page 11 of 15



V.       The Discovery Targets

        In this matter, discovery is sought in connection with Farkhad Akhmedov, and parties

that are believed and/or known to be each an alter-ego, mere ciphers, successor-in-interest-or

fraudulent conveyee of Farkhad Akhmedov, including, but not limited to:

     (i) Farkhad Akhmedov;

     (ii) Cotor Investment, S.A.;

     (iii) Qubo 1 Establishment;

     (iv) Qubo 2 Establishment;

     (v) Straight Establishment; and

     (vi) Avenger Assets Corporation

     (viii) Woodblade Limited

(collectively, the “Alter Ego Entities”).3

         The several years of litigation in England have produced an extensive list of entities

affiliated with Farkhad, including but not limited to entities that he is known to control, has an

ownership interest in (direct or indirect), has employed to assist him in violating English court

injunctions, freezing orders, disclosure and turnover orders and has instructed to facilitate the

violation of the RMI injunction. These entities are known to make payments on Farkhad’s

behalf and/or hold his assets and some have been created solely for such purposes. In addition,

some of these entities have or at one time owed money to Farkhad, or Farhkad owed money to

3 It is expected that discovery will yield additional information supporting the English Court’s determination that the
Alter Ego Entities were alter egos and this discovery will demonstrate that yet-to-be-discovered entities are also
alter-ego, mere ciphers, successor-in-interest or fraudulent conveyees of Farkhad Akhmedov exist and should be
included as additional judgment debtors or the subject of supplemental relief in in the RMI, England and other
foreign jurisdictions as appropriate.

                                                          11
         Case 1:19-mc-00026-JPO Document 1 Filed 01/16/19 Page 12 of 15



them. As soon as Applicant obtains relief against a known alter ego, Farkhad and those being

instructed by him and on his behalf create or utilize new entities to further Farkhad’s intentional

violations of these various court orders. The useful organogram contained in the April 19, 2018

press summary and Judgment from the English Court shows the relationship between the various

entities subject to the order. Power Decl. Ex. 5 at 21. The entities that are necessarily involved in

this targeted discovery and referred to as “Related Entities” are as follows;

       a) Tiffany Limited - (Isle of Man)
e
       b) Lucy Limited - (Isle of Man)

       c) Carolina Limited - (Isle of Man)

       d) Equiom (Isle of Man) Limited - Isle of Man

       e) Starspeed Limited

       f) WalPart Trust - Liechtenstein

       g) Counselor Trust - Liechtenstein

       h) Stem Management Corp - Panama

       i) Sunningdale Ltd - Cypms

       j) Sedell Finance Ltd - BVI

       k) The Akhmedov 2013 Discretionary Trust - Bermuda

        In addition to the aforementioned entities, additional known individuals and entities have

been associated with the LUNA to such a degree and to require them to be the subject of this

discovery. These entities are referred to as the “Associated Entities” and are listed as follows:

        a) Y.Co. S.A.M.

        b) Y.Co. Group Pic

        c) Y.Co. Group Limited


                                                 12
          Case 1:19-mc-00026-JPO Document 1 Filed 01/16/19 Page 13 of 15



         d) Russel Stockil

         e) Yves Damette

         f) Charles Birkett

         g) WalPart Trust

         h) Counselor Trust

         i) Luna Crew IC Limited

         j) Trident Trust Company (Guernsey) Limited

         k) Mubarak Marine LLC

         l) The Shipowner’s Mutual P&I Association (Luxembourg)

         m) Lloyds Register

                         REQUEST FOR DISCOVERY ASSISTANCE

         Applicant requests that the New York Banks, which are present in the Southern District

of New York, be directed to provide discovery described below in support of the Foreign

Proceedings.

         As more specifically plead in Applicant’s Memorandum of Law in Support of Petition for

an Order Under 28 U.S.C. § 1782, assistance is appropriate here because: (i) Respondents

“reside” at or are “found” in this district; (ii) Applicant is an “interested person” (as a party to the

Foreign Proceedings); and (iii) the Foreign proceedings are pending, and the information

obtained will be used in support of Applicant and introduced in the foreign proceedings.

         WHEREFORE, pursuant to 28 U.S.C. §1782, Applicant requests that this Court enter an

Order:

             A. Authorizing Applicant to conduct discovery pursuant to 28 U.S.C. § 1782 and the

                 Federal Rules of Civil Procedure in the form of production of relevant banking


                                                   13
       Case 1:19-mc-00026-JPO Document 1 Filed 01/16/19 Page 14 of 15



            information concerning the Alter Ego Entities, the Related Entities, and the

            Associated Entities.

         B. Directing the New York Banks and to comply with any discovery authorized by

            this Court's Order in accordance with the Federal Rules of Civil Procedure and the

            Rules of this Court;

         C. Directing that notice of the discovery authorized by this Order need not be

            provided to any of the individuals named as a party in the foreign proceedings

            until such time as responsive documents are produced by the New York Banks

            and Applicant shall provide notice in any event prior to the foreign submission of

            any information obtained pursuant to this Order;

         D. Appointing the undersigned counsel, to issue appropriate subpoenas to obtain the

            discovery authorized by this Court's Order;

         E. Providing that this Court shall retain jurisdiction over this matter as is necessary

            to enforce the terms of any discovery authorized by this Court's Order;

         F. Granting the Applicant such other and further relief as the Court deems just,

            equitable and proper.


Dated: New York, New York
       January 16, 2019

                                              HOLLAND & KNIGHT LLP




                                                  Madelaine J. Harrington
                                                  HOLLAND & KNIGHT LLP
                                                  31 West 52nd Street
                                                  New York, New York 10019

                                             14
Case 1:19-mc-00026-JPO Document 1 Filed 01/16/19 Page 15 of 15



                                   Telephone: (212) 513-3494
                                   Facsimile: (212) 385-9010
                                   Email: james.power@hklaw.com

                                   Attorneys for Tatiana Akhmedova




                              15
